Citation Nr: 1105238	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  99-01 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 
 





INTRODUCTION

The Veteran had active service from February 1967 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1998 and June 2000 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in January 2005 and was 
remanded for further development.  The RO complied with the 
remand directives.  The case was returned to the Board, and in 
September 2009, the Board issued a decision denying the Veteran's 
claim.  The Veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2010, the 
Court issued an order granting the parties' Joint Motion for 
Remand (Joint Motion) to vacate the Board's decision and remand 
the case to the Board for compliance with the Joint Motion.


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment 
resulting in reduced reliability and productivity through such 
symptoms as impaired memory, impaired cognitive function, and 
hallucinations; but did not include suicidal or homicidal 
ideation, impaired communication, inappropriate hygiene, or 
incapacitating episodes of panic or depression.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 
50 percent for PTSD beginning on August 7, 1997 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in May 2005, March 2006, August 2006, 
March 2008, and March 2009 that fully addressed all notice 
elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in July 
2000, April 2001, March 2006, and March 2009.  Neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that the symptoms of his PTSD warrant a 
rating in excess of 50 percent.  Because the preponderance of 
evidence shows that the Veteran's symptoms do not approximate the 
criteria for a higher rating, particularly with due application 
of the Schedule, the Veteran's claim is denied.  

Disability evaluations are determined by the application of the 
Schedule.  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where 
the question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

By way of a March 1997 decision, the RO granted the Veteran's 
service connection claim for PTSD and assigned a 10 percent 
rating, effective July 21, 1994.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The Veteran filed his present claim in July 1997 and 
by way of an April 1999 RO decision, his disability rating for 
PTSD was increased from the initial 10 percent to 50 percent, 
effective August 7, 1997.  The Veteran appealed this decision.  

A Board decision in September 2009 denied the Veteran's claim, 
stating that the evidence does not show entitlement to a higher 
rating based on the Veteran's symptoms and GAF scores.  The 
Veteran appealed this claim to the Court.  In June 2010, the 
Court issued a Joint Motion in which it stated that the Board did 
not adequately consider all the evidence, specifically the 
Veteran's GAF scores, and did provide adequate reasons and bases 
for why the GAF scores were not fully considered.  Additionally, 
the Court stated that the Board did not adequately consider a 
staged rating for the Veteran's PTSD.  The case is now before the 
Board for reconsideration of all evidence of record.  

The criteria for rating psychiatric disability are contained in 
the General Rating Formula.  38 C.F.R. § 4.130.  Under the 
General Rating Formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

Symptoms listed in VA's General Rating Formula for Mental 
Disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM- IV).  A GAF score of 11 to 
20 indicates that there is some danger of hurting oneself or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement), an occasional 
failure to maintain minimal personal hygiene, or gross impairment 
in communication.  A score of 21-30 indicates behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day, no job, home or friends).  A score of 31-40 indicates 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently assaults 
younger children, is defiant at home, and is failing at school).  
A score of 41- 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  A GAF score of 
61-70 indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functioning 
well, with some meaningful interpersonal relationships.  See 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DSM-IV).

In an April 1998 VA treatment note, the Veteran affirmed 
psychiatric symptoms of depression and sleep disturbance.  The 
examiner maintained a PTSD diagnosis, but also added major 
depressive disorder and chronic pain disorder as diagnoses.

In a May 2000 VA treatment note, the Veteran complained of sleep 
disturbances and affirmed social isolation.  He also reported 
memory impairment.  The examiner maintained a PTSD diagnosis and 
assigned a GAF score of 45.  There was no notation of suicide 
ideation or hallucinations.

In July 2000, the Veteran underwent a PTSD examination.  He 
reported needing social isolation to function.  Additionally, he 
complained of irritability, sleep disturbances, and low energy.  
On mental status examination, the VA physician found the Veteran 
to be oriented to person, place, and time.  His thoughts were 
goal directed, and his judgment and insight appeared intact.  The 
examiner noted that there was no change in affect or motor 
movement during discussion of military events.  The VA physician 
diagnosed PTSD and assigned a GAF score of 60 to 65.  He 
explained the assigned GAF score by relating that the Veteran 
displayed a mild baseline level of anxiety, sleep disturbance, 
and social isolation.  However, he noted that there were no 
symptoms of suicidal ideation, incoherent speech, or impaired 
thought process.

VA treatment notes from November 2000 reflected that the Veteran 
experienced a significant decrease in cognitive function.  The 
Veteran reported impaired memory, sleep disturbances, and 
depression.  On mental status examination, the Veteran had 
appropriate behavior and hygiene.  His speech was normal, but 
maintained a slow thought process.  The examiner found the 
Veteran to have limited memory based on his inability to recall 
the name of the president or date.  He noted that the severe 
memory impairment may be a result of past substance abuse.  He 
diagnosed PTSD and substance abuse in remission.  A GAF score of 
15 was assigned due to memory problems.  The Veteran denied 
hallucinations, delusions, and suicidal or homicidal ideations.  

The VA physician conducting the July 2000 PTSD examination report 
reexamined the Veteran again in April 2001.  Upon mental status 
examination, he noted an appropriate affect and speech and good 
eye contact.  He described the Veteran's behavior as pleasant.  
The Veteran denied suicidal or homicidal ideations and reported 
that he was able to maintain activities of daily living.  He 
stated that he was calm when alone.  The VA physician concluded 
that the Veteran continued to meet the minimal criteria for PTSD 
and assigned a GAF score of 65.  

An August 2001 treatment record indicates that the Veteran's 
hallucinations were gone and his flashbacks were under control.  
He still had slight paranoia.  In October 2001, the Veteran again 
reported "seeing things" in the form of shadows in the corners 
of his eyes.  The Veteran was not concerned with these and stated 
that he would contact VA if these symptoms increased.  In 
November 2001, the Veteran denied having seen any shadows in over 
a week.  

VA treatment notes in 2002 reflected counseling for psychiatric 
symptoms, including depression, memory impairment, and visual 
hallucinations.  A September 2005 VA treatment note reflected 
that the Veteran continued to have visual hallucinations, which 
he described as bugs and shadows.  He reported that his current 
medication regimen significantly alleviated the hallucinations.  
The Veteran did not affirm having any suicide or homicide 
ideations.  The VA psychologist described the Veteran's insight 
and judgment as "fair."  He noted the symptoms of depressed mood, 
insomnia, visual hallucinations, and substance abstinence as 
target items for continuing treatment.

A December 2005 record notes that the Veteran is tired and bored.  
His sleep, appetite, concentration, and energy levels were 
described as baseline.  The Veteran denied audio or visual 
hallucinations and suicidal or homicidal ideations.  He was 
assigned a GAF score of 45.  

The Veteran was afforded a VA examination in March 2006.  The 
Veteran affirmed having memory problems, sleep disturbances, 
auditory and visual hallucinations.  Upon psychological 
examination, the Veteran was noted to have an appropriate affect 
and hygiene.  The examiner described the Veteran's mood as 
anxious and impulse control as good.  There was no presence of 
homicidal or suicidal ideation.  The examiner diagnosed PTSD, 
psychotic disorder, and polysubstance dependence in remission.  
The examiner assigned a GAF score of 45 to reflect the present 
symptoms.  He noted that based on the Veteran's history, the PTSD 
symptoms are related to his past substance abuse and subsequent 
development of psychotic symptoms of hallucinations.  There is a 
June 2007 addendum to this examination report that affirmed that 
the PTSD symptoms significantly impair the Veteran's social and 
occupational functioning.

The Veteran was reexamined in November 2007.  The Veteran 
reported that some of his sleep disturbances had subsided.  He 
spent time primarily with his girlfriend.  Upon mental 
examination, the examiner noted a poor memory and impaired 
thought process.  The Veteran denied suicidal or homicidal 
ideation, but affirmed some visual hallucinations.  The Veteran's 
sister attended the examination and assisted in providing 
information.  The examiner noted that the Veteran's sister 
provided a significant amount of daily care for the Veteran.  He 
opined that the Veteran could not function on his own.  The 
examiner diagnosed PTSD and added a schizoaffective disorder 
diagnosis related to past drug dependence, rather than PTSD 
symptoms.  He indicated that the schizoaffective disorder greatly 
affects the Veteran's present level of functioning.  He assigned 
a GAF score of 38.

A VA treatment note from August 2008 noted that the Veteran had 
not been seen at the mental health clinic in 14 months.  The 
physician reviewed the Veteran's medication regimen and noted 
that the Veteran was happy with it.  The Veteran described his 
mood as fair and denied any hallucinations or suicide ideation.  
The physician described both the Veteran's PTSD and psychotic 
disorder as "stable."  A GAF score of 45 was assigned.

The Veteran was also afforded a March 2009 VA examination.  He 
affirmed present symptoms of sleep disturbance, irritability, and 
social isolation.  Upon mental status examination, the examiner 
noted appropriate appearance and hygiene.  His mood was anxious 
and depressed.  The examiner observed impaired impulse control 
manifested by outbursts of anger.  There were no visual or 
auditory hallucinations or suicidal ideation.  However, the 
examiner noted an impaired memory absent abstract thinking.  The 
examiner diagnosed PTSD and assigned a GAF score of 50 for 
moderate symptoms present upon examination.  He noted that the 
Veteran has occasional difficulty in performing activities of 
daily living and is limited in cognitive function, specifically 
understanding complex commands.

 The Board finds that at no point does the medical evidence show 
that the Veteran's PTSD symptoms approximate the criteria 
supporting a rating in excess of 50 percent for the reasons 
explained below.  Id.; Mauerhan, supra.  The criteria 
contemplated by the 70 percent rating contemplate symptoms 
including suicidal ideation, impaired speech, near continuous 
panic or depression, and spatial disorientation.  Id.  To date, 
the record does not show the Veteran having inadequate hygiene, 
significantly impaired speech, or continuous panic or depression.  
The Veteran has certainly experienced a cognitive decline to 
include memory impairment and symptoms of hallucinations.  
Nevertheless, these serious symptoms are contemplated by the 50 
percent rating which listed impaired memory, judgment, abstract 
thinking, and mood disturbances as symptoms.  

The records show that the Veteran experienced a cognitive decline 
during the past 10 years interrelated to past substance abuse and 
PTSD.  The cognitive decline manifested in memory impairment and 
reports of auditory and visual hallucinations.  Compare VA PTSD 
examination reports dated July 2000, April 2001, March 2006, and 
November 2007.  The Veteran's GAF scores have ranged from 15 to 
65 for mild to serious symptoms.  The serious symptoms are 
primarily cognitive function and memory impairments, due in part 
to past substance abuse.  The numerous records did not show that 
the Veteran had poor hygiene, suicidal ideation, or homicidal 
ideation.  There was no evidence of incapacitating depression or 
anxiety.  The November 2007 and the March 2009 VA examiners 
proffered differing opinions regarding the Veteran's ability to 
live independently.  Although in several instances the Veteran 
reported social isolation, the November 2007 VA examination 
report showed the Veteran living with his sister and spending 
time with a girlfriend.  

A 100 percent rating contemplates a total occupational and social 
impairment due to hallucinations, specifically persistent 
hallucinations, along with other symptoms.  Over the course of 
the prior 13 years, the Veteran has had only a few instances of 
hallucinations, which have since stopped.  At no point do the 
medical records support a finding of total occupational and 
social impairment due to the hallucinations or any other symptom.  

The Board has considered entitlement to a staged rating based on 
the variances in the Veteran's symptomatology, including his 
hallucinations.  However, as stated above, a 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas and a 100 percent rating is warranted 
when there is a total occupational and social impairment due to 
symptoms, such as persistent delusions or hallucinations.  While 
the records reveal that the Veteran experienced hallucinations at 
various points between October 2001 and November 2007, the 
entirety of the Veteran's symptoms did not manifest as 
occupational and social impairment with deficiencies in most 
areas or total occupational and social impairment for that period 
of time.  

A review of VA treatment records and VA examination reports does 
not reveal that the Veteran experiences gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting others or disorientation 
to time or place.  The Veteran has been noted to be able to 
maintain minimum hygiene.  Additionally, the Veteran has not 
experienced suicidal or homicidal ideations; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; or 
neglect of personal appearance or hygiene.  Finally, although the 
Veteran has presented with complaints of memory problems, there 
is no indication in the record that he has experienced memory 
loss of such severity that the Veteran forgets the names of close 
relatives, his own occupation, or name.  Accordingly, a rating in 
excess of 50 percent for PTSD from August 7, 1997 is denied.  

Extraschedular evaluation

The Board finds no reason for referral to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the Veteran's PTSD is not adequately compensated by 
the regular rating schedule.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to an increased rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


